OPINION AFTER REMAND
DALLY, Judge.
The trial judge, as he was instructed by our earlier opinion, Tex.Cr.App., 613 S.W.2d 745, has provided the parties an opportunity to support or contest allegations that appellant had received ineffective assistance of counsel on appeal. After remand the trial judge, under the provisions of Art. 11.07, Sec. 2(d), appointed an attorney to hear the matter and make findings of fact. At the hearing the applicant and other witnesses testified concerning the issues raised by the applicant. The attorney hearing the matter made findings of fact which have been adopted and supplemented by the trial judge.
*277The facts found by the hearing attorney and adopted by the trial judge are that the applicant failed to prove: he retained Jesse Campos to pursue and complete an appeal of his conviction; he was indigent; he retained an attorney other than Jesse Campos to perfect an appeal from his conviction; he was made to plead guilty by his retained attorney at trial, Joseph I. Lopez.
These findings made by the attorney hearing the matter and adopted and supplemented by the trial judge are fully supported by the record. Since the applicant was not indigent and did not employ an attorney to represent him on appeal, he waived his right to appeal; therefore, the applicant’s claim of ineffective assistance of counsel is wholly without merit. The relief sought will be denied.
It is so ordered.